Citation Nr: 0527112	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  93-13 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD), dysthymic 
disorder, disassociative disorder, and borderline personality 
disorder on a direct basis and as secondary to a service-
connected disability.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and M.L.




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1975 to December 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on June 14, 1996, which, in pertinent 
part, vacated an April 1995 Board decision that denied 
reopening a service connection claim for a nervous disorder 
and remanded the case for additional development.  The issue 
initially arose from a November 1990 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was subsequently transferred 
to the RO in No. Little Rock, Arkansas.  

In January 1997, the Board clarified the issues remaining for 
appellate review as whether new and material evidence was 
received to reopen a claim for direct service connection for 
a psychiatric disorder and entitlement to secondary service 
connection for a psychiatric disorder.  It was also noted 
that a pending claim for entitlement to service connection 
for PTSD was inextricably intertwined with the issues on 
appeal.  

In a July 2001 rating decision the RO denied entitlement to 
service connection for a psychiatric disorder, to include 
PTSD, dysthymic disorder, disassociative disorder, and 
borderline personality disorder on a direct basis and as 
secondary to a service-connected disability.  The Board 
remanded the case in July 2003 and August 2004 for additional 
development listing this service connection issue as the 
issue for appellate review.

Although the RO last adjudicated the issue on the merits, the 
Board is required to determine whether new and material 
evidence has been presented when a claim has been previously 
disallowed.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  For this reason, the Board will consider whether new 
and material evidence has been submitted to reopen the claim 
prior to addressing the service connection claim on the 
merits.

The Board notes that the veteran's statements of record may 
be construed as raising a claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) based upon an 
alleged sexual assault while she was hospitalized at a VA 
medical facility.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has 
sufficiently notified her of the information and evidence 
necessary to substantiate the claim.

2.  In August 1976, the Denver, Colorado, VA regional office 
denied service connection for a nervous disorder; that 
decision was not appealed and became final.

3.  Evidence received since the August 1976 decision bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The medical evidence of record demonstrates the veteran 
has PTSD as a result of stressor events incurred during 
childhood, prior to active service.

5.  Clear and unmistakable evidence demonstrates that the 
veteran had a psychiatric disorder, variously diagnosed as 
dysthymic disorder, dissassociative disorder, and depression, 
that was manifest prior to service; clear and unmistakable 
evidence also demonstrates that a pre-existing psychiatric 
disorder was not aggravated during active service.

6.  The veteran's personality disorder is not a disability 
for VA compensation purposes.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include PTSD, dysthymic 
disorder, disassociative disorder, was not incurred or 
aggravated as a result of active service nor as a result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.310 (2004).

2.  The claim for entitlement to service connection for a 
personality disorder is denied as a matter of law.  38 C.F.R. 
§ 3.303 (2004); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, the unfavorable 
AOJ decisions that are the basis of this appeal were on 
appeal prior to VCAA enactment.  The Court acknowledged that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
in November 2004 complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Additional specific notice was provided in 
various correspondence, rating actions, and supplemental 
statements of the case issued during the course of this 
appeal.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  The Board finds further attempts to obtain 
additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific medical opinions pertinent to the issue 
on appeal have been obtained.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
Therefore, the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  

New and Material Evidence Analysis

A review of the record shows the veteran submitted a request 
to reopen her service connection claim in May 1990.  VA 
regulations providing the conditions under which a previously 
denied claim may be reopened were amended effective for 
claims filed on or after August 29, 2001.  38 C.F.R. 
§ 3.156(a) (2004).  The revised regulations do not apply to 
claims filed before that date.

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must have been neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must have 
been "so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant does not 
have to demonstrate that the new evidence would likely change 
the outcome of the prior denial.  Rather, it is only 
important that there be a complete record upon which the 
claim can be evaluated and that the new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In an August 1976 rating decision the RO denied service 
connection for a nervous disorder based upon a determination 
that the evidence demonstrated her latent schizophrenia with 
a borderline personality disorder existed prior to service.  
The veteran did not appeal that determination and it has 
become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104 (2004).  

The Board finds that the evidence added to the claims file 
since the final determination includes evidence that was not 
previously submitted to agency decisionmakers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  This 
evidence consists of VA and private medical opinions relating 
a present psychiatric disorder to a sexual assault during 
active service.  As this evidence was not of record at the 
time of the last final decision and as it addresses directly 
the bases for the prior denial of the veteran's claim, it is 
"new and material" and the claim must be reopened.

As the RO reopened and re-adjudicated the veteran's claim on 
the merits, the Board finds the veteran is not prejudiced by 
an appellate review of her service connection claim based 
upon the present record.  See Bernard, 4 Vet. App. 384.  The 
Board notes the veteran has consistently asserted her 
entitlement to service connection and that all VA duties to 
notify and assist the veteran required for service connection 
claims have been satisfied.

Service Connection Claim
Factual Background

Private medical records show the veteran was admitted to St. 
Francis Hospital on September [redacted], 1974, with a diagnosis of 
depression.  It was noted she was admitted because of a 
suicidal overdose of 100 aspirin tablets with a desire for 
demise.  She was discharged to home on October [redacted], 1974, with 
a final diagnosis of adjustment reaction of adult life.  

Service medical records show that upon enlistment examination 
the veteran denied any history of depression and specifically 
denied that she had ever been treated for a mental condition.  
Her enlistment examination revealed a normal clinical 
psychiatric evaluation.  Records show she underwent left knee 
tendon repair in June 1975 and that she also received 
extensive treatment and evaluation for a psychiatric 
condition.  A July 28, 1975, report noted she claimed she 
meant to kill herself, that she had tried to kill herself 
before, and that she still wanted to kill herself.  The 
examiner recommended suicide precautions and a transfer to 
the Walter Reed Army Medical Center.  She was admitted on 
July 29, 1975, for a suicide attempt by aspirin overdose.  A 
medical history provided during her in-service psychiatric 
hospitalization noted a one month period of hospital 
treatment prior to service (apparently in September 1974) for 
a suicide attempt, also by aspirin overdose.  

Records show she reported a history of treatment by a 
civilian psychiatrist prior to service with whom she remained 
in contact, including a session three weeks prior to 
admission while she was home on convalescence leave.  It was 
noted she indicated she had expressed thoughts in a letter 
she had written to her civilian psychologist that apparently 
precipitated her in-service suicide attempt, but that she 
would not reveal any specific information.  An August 11, 
1975, report noted that the most important precipitating 
factors in her decompensation were an operation on her knee, 
unwanted friendships in the barracks, and some difficulties 
at home during convalescence leave.  A September 21, 1975, 
report noted she planned to marry a technician who worked at 
the Walter Reed Army Medical Center.

A September 1975 medical board report included a diagnosis of 
schizophrenia, latent type, manifested by depressed mood, 
suicidal behavior, depersonalization, social withdrawal, 
limited interpersonal relationships and autistic thinking.  
It was noted that her stress had been minimal, routine 
military duty and that her predisposition was moderate due to 
a previous psychiatric hospitalization.  Her impairment for 
further military duty was marked and her impairment for 
social and industrial adaptability was definite.  It was 
noted the disorder existed prior to service.  An October 1975 
physical evaluation board report included a diagnosis of 
definite latent type schizophrenia that was not incurred or 
aggravated during service.  It was noted there was no 
evidence of service aggravation.  Records show she was 
administratively separated from further military service in 
December 1975.  

VA hospital records dated in October 1975 show the veteran 
reported she had been hospitalized in service because she 
tried to kill herself with "an overdose of aspirin, because 
[she] had a cast on [her] left leg and a girl made a pass at 
[her]."  The examiner noted she stated she felt down in 
spirit much of the time because people in her hometown talked 
too much about her, but that she remained vague and evasive 
about her life circumstances.  It was noted that she 
described vaguely a sexual encounter at age seven with a 
neighbor who was 18 or 19 years old, but that she believed 
she had consented so she did not consider it rape.  The 
examiner noted she denied any actual memories of that event.  

The veteran filed her original claim seeking VA disability 
compensation or pension benefits for a nervous condition on 
December 22, 1975.  She noted the disorder began on July 27, 
1975.  In a March 1976 VA Form 21-526e she noted she had been 
treated for a psychiatric disability prior to service in 
September 1974 by Dr. R., a civilian physician, at the St. 
Francis Hospital in Wichita, Kansas.  In an August 1976 
rating decision the Denver, Colorado, VARO denied entitlement 
to service connection for latent schizophrenia with a 
borderline personality disorder, as a pre-existing service 
disability not aggravated during service.

A VA "Medical History and Certificate" dated in February 
1976 noted that the veteran was seen on an outpatient basis 
for complaints of dizziness and ringing in the left ear of 
five days duration.  Physical examination was negative, but 
the diagnoses included vertigo, probably labyrinthitis.  The 
veteran was provided a prescription for allergy medication.

On a VA Form 21-2545 the veteran signed on June 7, 1976, she 
stated she was emotionally disturbed because a female made a 
pass at her during service.  She reported that she had been 
employed as a factory worker since January 1976, but that she 
had missed many days of work due to medical appointments.  

VA examination in June 1976 noted the veteran reported that 
treatment in February 1976 for her complaints of dizziness 
was a suicide attempt by drug or medication overdose.  She 
stated that she had decided she did not want to get married 
and that she did not know how to tell her fiance.  The report 
also quoted her as saying that "I guess that since I messed 
up my chance to get along in service, and the fact that I 
can't get a good job keeps me depressed."  Objectively, the 
veteran displayed an odd appearance (manner of dress was 
masculine: wearing a T-shirt, jeans and boots with a band 
wrapped around her forehead).  Affect revealed a tense, 
immature, passively hostile individual who appeared to be 
unconsciously seeking disapproval.  Affective responses were 
of an anxious, insecure nature with some inappropriate 
smiling and laughing.  Content of thought showed an anxious, 
preoccupied, egocentric individual with evidence of a 
potential thought disorder.  She also showed some loose 
association of ideas.  The examiner further noted that she 
appeared most satisfied with telling others of her efforts to 
commit suicide.  Additional findings revealed no evidence of 
delusional or hallucinatory ideation but the veteran showed a 
latent potential for paranoid ideation.  Sensorium revealed 
confusion, bewilderment, and defects in comprehension.

Private hospital records dated in July 1976 included 
discharge diagnoses of moderately severe depressive reaction 
with suicidal ideation and inadequate personality with very 
passive aggressive character traits.  It was noted that she 
had a history of three suicide attempts over the previous two 
years and that she had taken an overdose while convalescing 
from knee surgery at Walter Reed Hospital when she was 
propositioned by a homosexual.  She stated she had been 
depressed since her parents gave her dog away three months 
earlier and more so when she was unable to break off an 
engagement with her fiance after he returned from Korea in 
May 1976.  During her stay in the hospital she was described 
as rather negative and tending to get attention by acting in 
a negative way such as disobeying the ward rules.  She said 
that she felt rather bored and hopeless.  

VA Hospital records dated from July 12, 1976, to August 3, 
1976, included diagnoses of borderline personality and drug 
overdose.  It was noted she had contemplated suicide in 
response to an impending visit by her parents.  The hospital 
summary report indicated that she had been transferred after 
spending approximately one week in a private hospital.  It 
was noted she had been hospitalized during service after a 
suicide attempt "precipitated by a sexual pass being made 
toward her by another woman" and that she had "a history of 
concern about her sexual activity and identity, both in 
relationships with men and women."  She had a suicide 
attempt prior to service that occurred when she had to move 
back to her family home because she could not afford to live 
on her own.  

She expressed hatred directed at the VA hospital system and 
feelings of hatred towards her father.  She reported a long-
term history (since age 9) of acute and chronic depression.  
Course of hospitalization was essentially unremarkable.  
Physical and mental status examinations were negative; 
however, she was considered a mild to moderate suicide risk.  
She was not taking any medications prior to her admission and 
she was provided none during hospitalization or upon hospital 
discharge.  Her most significant activity observed during 
hospitalization was described as "[p]rovocative behavior on 
ward."  It was noted that she attempted to play mind games 
with the staff and other patients, often pouting about things 
that happened to her and, on one occasion, climbing up into 
the ceiling in an attempt to hide.  When firm limits were 
set, she seemed to have responded positively.  Upon discharge 
she was to resume her normal activities and employment.

VA hospital reports dated from November to December 1978 and 
in February 1979 note diagnoses of borderline personality 
disorder, suicide attempts by medication overdose, and acute 
and chronic depression.  The 1978 report indicated that she 
had also been recently hospitalized in October 1978, for 
another suicide attempt by medication overdose.  On the day 
of her admission in November 1978 she reported during a 
therapy session that she intended to commit suicide that 
evening because her knee had been injured at work.  Physical 
examination during the course of hospitalization was 
unremarkable; however, review of her systems was positive for 
intermittent depression that the veteran related to 
hypoglycemia.  Her mental state gradually improved and she 
was discharged on December 5, 1978. 

During her four day period of hospitalization at the Denver, 
Colorado, VA Medical Center (MC) in February 1979, she 
reported that her suicide attempt was because of chronic 
problems at work, feelings that people were mocking and 
belittling her, chronic knee pain and because of some stomach 
and back pain.  She also cited personal trauma:  A recent 
eviction from an apartment and the breakup of her 
relationship with a female roommate.  Physical and mental 
status examinations were essentially within normal limits; 
however, she had some memory problems believed to be related 
to her drug overdose.  Course of hospitalization was 
significant for the decision that further VA inpatient and 
outpatient psychiatric treatment was to be terminated because 
it was felt that she was not benefiting from VA treatment.  
The treatment plan noted instructions that she should be 
referred to a local mental health center if further 
psychiatric treatment was sought.  Records dated in August 
1979 show the veteran described her relationships with family 
as close.

The record on appeal reflects that the veteran moved to the 
Phoenix, Arizona, area and filed a claim in August 1979.  She 
requested entitlement to service connection for a psychiatric 
disorder and indicated that she was receiving inpatient 
treatment for her psychiatric complaints at the Phoenix VAMC.

VA hospital records from the Phoenix VAMC noted a nine day 
period of hospitalization in August 1979 for evaluation of 
complaints of situational stress, apparently concerning her 
service-connected left knee disability.  The examiner found 
no evidence of a thought disorder or other psychotic 
symptoms.  Her mood was described as slightly depressed.  The 
diagnoses included immature personality with inadequate 
features and depression.  A subsequent August 1979 hospital 
summary noted a one day period of hospital treatment for 
evaluation of complaints related to a depression of five days 
duration.  The report noted that her depressive symptoms had 
abated and that she seemed to accept the fact that she was 
going to have to work and get outpatient therapy.  The 
diagnosis on discharge was depression with manipulative 
behavior.

VA correspondence dated in September 1979 informed the 
veteran that her claim for a psychiatric disorder had been 
previously denied in August 1976 and was considered final.  
She was advised that she would have to submit new and 
material evidence in order to reopen her claim.

VA outpatient reports dated in December 1979 included an 
assessment of depressive neurosis.  Records show she was 
prescribed anti-depressant medication and her prescription 
was re-filled in January 1980.  At that time it was noted she 
was doing well.  In February 1980, she was seen for 
evaluation of back problems and nerves.  The assessment was 
low and mid back syndrome and mixed depressive neurosis.  
Reports dated in 1982 and 1983 reflect treatment primarily in 
the mental hygiene clinic for family counseling and therapy.  
The veteran, along with her female partner and her female 
partner's son, participated in those sessions.  

VA hospital records from the Tucson VAMC dated in September 
and October 1982 show the veteran complained of depression.  
She reported a history of depression for the past three days 
with insomnia and suicidal thoughts.  It was noted that there 
was no evidence of psychosis or organicity on hospital 
admission and that she reported she had no physical 
complaints.  During hospitalization, she was initially kept 
in seclusion and treated with Thorazine and Desipramine.  
While in seclusion she attempted to cut her left wrist with 
her identification bracelet.  The cut was only superficial 
and the attempt was interpreted as attention seeking 
manipulation.  The discharge diagnoses included adjustment 
disorder with depression and borderline personality disorder.

VA hospital records dated in January 1983 included diagnoses 
of adjustment disorder with anxiety and borderline 
personality disorder.  Treatment records show she reported 
she was raped at age seven and that she was also raped in 
service.  She stated she was bi-sexual prior to service and 
was homosexual after service.  A March 1983 hospital 
discharge summary noted the veteran had been re-admitted 
after writing a suicide note smeared with blood to her 
therapist and that she reported she had been increasingly 
disturbed by her therapy uncovering childhood sexual 
molestations.  A May 1983 therapy session report indicated a 
deterioration in her mental state related to the loss of her 
job as a housekeeper at a VA medical facility.  A June 1983 
hospital summary noted she claimed she had been raped when 
she was six years old and again when she was 21 years old.

VA examination in July 1983 noted the veteran reported recent 
employment at the Tucson VAMC as a housekeeper, but stated 
she could not maintain employment because of worsening knee 
and psychiatric disorders.  The examination was limited to an 
evaluation of her service-connected left knee disability.  

VA medical records dated in July 1985 show the veteran had an 
extensive history of abuse and sexual assaults and having had 
sexual relationships with her brother.  It was noted she had 
been sexually active since approximately the age of eight and 
that her brother used to sell her to the other boys in the 
community.  She reported two incidents of forcible sexual 
relations including one during military service and another 
on the psychiatric ward at the Phoenix VA Medical Center. 

Correspondence from the Medical Center Director of the Tucson 
VAMC dated in June 28, 1988, noted the veteran had not been 
retained for employment as a result of a review of her 
medical record and the results of a pre-employment 
examination.  It was noted she was disqualified because of 
her chronic knee and mental health problems.

VA hospital records dated in February 1990 show the veteran 
was admitted solely for a brief psychiatric evaluation to 
determine whether she was mentally prepared for transfer to a 
"Pain Control Program."  It was noted that "[s]he has a 
long history of psychiatric inpatient admissions, related to 
her borderline personality disorder but has been quite stable 
psychiatrically prior to this admission...."  She was 
recommended for transfer.  The discharge diagnoses included 
for Axis I, no diagnosis, and for Axis II, borderline 
personality disorder.

In correspondence dated in August 1990 the veteran filed her 
present claim seeking entitlement to service connection.  In 
support of her claim she submitted copies of recent treatment 
records.

VA treatment records dated in February 1990 summarized the 
veteran's reported history of childhood abuse by her father 
and schoolmates, as well as, her medical history of multiple 
suicide attempts and repeated psychiatric hospitalizations.  
The examiner noted the diagnoses had been varied over the 
years, but that the most prominent and persistent features of 
her adjustment suggested a borderline personality disorder 
and dysthymia.  

At her personal hearing in May 1991 the veteran testified 
that she was unemployable due to her knee and psychiatric 
conditions.  Her partner, apparently a registered nurse, also 
testified on her behalf.  The partner stated that she had 
spoken to the veteran's psychiatrist and had been informed 
that her knee problems had contributed to her depression.  

VA records dated in March 1991 show psychological testing 
revealed the veteran was considered mildly to moderately 
limited in two of four categories related to industrial 
adaptation, moderately to severely limited in three of eight 
categories related to sustained concentration and 
persistence, and mildly to moderately limited in two of five 
categories related to social interaction skills.  The 
diagnoses included borderline personality disorder and 
agoraphobia without history of panic disorder.  The examiner, 
a clinical psychologist, summarized the data as reflecting no 
strong evidence of recent acquired brain impairment.  It was 
noted her performance could be explained by inconsistent 
educational opportunities, developmental language disability, 
and possibly a mood disorder and that considering her 
profound emotional problems the prognosis for rehabilitation 
was not good.  In correspondence to VA's vocational 
rehabilitation service dated March 18, 1991, the examiner 
noted the veteran was not capable of participation in a work-
evaluation program because of her psychiatric problems.

VA hospital records dated in April 1991 noted admission for 
"... increasing psychosocial stressors related to 
deteriorating left knee osteoarthritis and chronic pain 
associated with this, increased financial stressors and 
general malaise."  A medical history significant for 
multiple prior psychiatric hospitalizations was noted.  The 
veteran reported a history of sexual abuse as a child and 
stated she had been raped while in military service.  Mental 
status examination revealed depressed mood and blunted 
affect.  There was no evidence of psychotic thought process.  
She was well oriented and otherwise grossly intact 
cognitively.  During hospitalization, she was tried on a 
course of Prozac with good results; however, she was secluded 
for an attempted suicide (slashing her wrists on the springs 
of her bed).  It was also noted that her condition was not 
improving with hospitalization.  The veteran was described as 
a chronically impulsive individual who displayed acting out 
behavior while under treatment.  She was recommended for 
discharge on account of that behavior pattern.  The diagnoses 
at discharge were Axis I, deferred, Axis II, borderline 
personality disorder with depression, and Axis III, left knee 
arthritis, symptoms post surgery.

VA hospital records dated in November 1991 show the veteran 
was admitted for increased depression and "feelings of 
hurting herself due to the recall of a past rape incident."  
The veteran reported that she could no longer enjoy herself 
or be productive in life because of poor interpersonal 
relationship skills.  She stated that she had paranoid 
feelings when she was around other people and fears of sexual 
and/or physical abuse.  She stated she had been physically 
and mentally, but not sexually abused, during childhood by 
her parents.  She reported she had been raped at age 22 and 
at age 27.  It was noted that she had a high school diploma 
and an associates degree in computer technology from a junior 
college.  Mental status examination was normal except for a 
dysthymic affect and an angry voice.  It was noted that this 
was related to her negative feelings towards others and the 
loss of employment.  Her course of hospitalization was 
uneventful.  The examiner noted she had participated in 
several support groups, but had minimally related her anger 
to others.  The discharge diagnoses included borderline 
personality on Axis II, and arthritis in both knees, multiple 
surgeries, on Axis III.

At her personal hearing in December 1991 the veteran, in 
essence, reiterated her claim.  She testified that she had 
multiple psychiatric problems including depression, residual 
psychic trauma caused by an alleged rape in service, and 
agoraphobic complaints.  She reported that she had been raped 
the day before undergoing knee surgery in service and that 
she had been attacked by a female service member who had been 
too fresh with her.

Private medical records dated in March 1992 noted the 
criteria for a diagnosis of PTSD had been met.  The report 
noted the traumatic event of rape in 1975.  It was also noted 
that the veteran stated that prior to the alleged rape she 
was very close to her family and friends and was "happy-go-
lucky."  She stated she felt the rape was her fault because 
she accepted the date with her assailant and did not fight to 
escape and that she felt guilty because she never told anyone 
about it for fear of jeopardizing her military career.  

In correspondence dated in August 1992 the veteran reported 
she had been raped in June 1975 at the Aberdeen Proving 
Grounds by a sergeant the day before she was hospitalized for 
knee surgery, that she was sexually assaulted by female 
private who lived in her barracks three weeks later, and that 
she had been sexually assaulted by a male patient at the 
Phoenix VA hospital in 1979.  She stated she had reported the 
rape and sexual assault in 1975 to a lieutenant while she was 
a patient at the Walter Reed Army Medical Center.  She 
claimed she was treated for vaginal discharge due to rape at 
the Aberdeen Proving Grounds in June 1975 and at the Walter 
Reed Army Medical Center on August 8, 1975.  She also stated 
she had reported the 1979 sexual assault to the Phoenix VA 
hospital and to the Phoenix police.  She provided similar 
information as to these alleged attacks in subsequent 
statements in support of her claim.

Private hospital records dated from October to November 1994 
noted the veteran described her father as extremely 
emotionally and physically abusive.  It was noted that she 
denied any sexual abuse, but then stated she had been raped 
by her brother throughout her early years and then raped by 
her sergeant in 1975.  She reported the inservice incident 
was dismissed without being looked into and that she had been 
subsequently discharged.  The diagnoses included recurrent, 
severe major depressive episode and probable PTSD.

Private medical correspondence from J.M. (identified as a 
Doctor of Philosophy) noted the veteran had been receiving 
treatment for PTSD since March 1995.  It was the examiner's 
opinion that the disorder was directly related to the rape 
she experienced during service.

VA treatment records dated in March 1996 show the veteran 
reported that she had grown up in "an alcoholic home" and 
that her father had been emotionally and physically abusive.  
It was noted that she denied any childhood sexual abuse other 
than by her brother.  

In correspondence dated in October 1997 the veteran described 
having been raped by a sergeant in a secluded location after 
he had taken her to a club.  She stated the incident had 
occurred in the back of his station wagon.

In an August 1999 statement the veteran's mother recalled 
that the veteran's personality had changed after her return 
from service.  It was noted that before service she was 
always on the go, but that after she returned she spent most 
of her time in her room.  

On VA examination in February 1999 the veteran described 
having been raped in May or June of 1975 at the Aberdeen 
Proving Grounds prior to undergoing knee surgery.  She stated 
she had not reported the incident because she had been twice 
denied for promotion and thought nothing would come of it.  
She reported a history of treatment for depression prior to 
military service and explained that she was the child of an 
alcoholic and had difficulty adjusting to adult life.  The 
diagnosis was chronic PTSD.  The examiner (W.E.S., 
subsequently identified in the record as a Doctor of 
Philosophy) noted the veteran's claims file had been reviewed 
and that the information provided therein was consistent with 
the diagnosis provided.  It was also noted that her PTSD was 
not believed to be related to her treatment for depression 
prior to service.

VA hospital records dated in June 2001 noted the veteran 
reported she had been raped by her sergeant in 1975 and that 
one year later she began dating women.  She stated she had 
only been in homosexual relationships since then.  It was 
noted she also reported having been sexually molested by her 
brother from age five to age fifteen.  The diagnoses included 
recurrent major depression versus dysthymia and borderline 
personality disorder.  It was noted the primary diagnosis was 
borderline personality disorder.

VA examination in March 2001 by Dr. T.F. (identified in the 
record as a Doctor of Medicine) summarized the medical 
evidence of record and noted that a thorough reading of the 
claims file was strongly recommended because a number of 
recorded incidents had bearing on her diagnosis.  The Axis I 
diagnoses included dysthymic disorder, past history of 
alcohol abuse versus alcohol dependence, possible but 
unlikely history of mania or hypomania, specific phobia for 
crowds and heights, and possible PTSD.  It was noted that she 
presently met the criteria for PTSD, but that he had very 
significant doubts about the criteria for stressor.  The 
examiner stated that it was much more likely her stressor 
occurred before military service and that certainly she had 
been hospitalized prior to service for psychiatric reasons.  

The examiner further stated that a diagnosis of military-
related PTSD could not be made because the stressor history 
was, at best, unclear and, at worst, very questionable.  It 
was noted that the event had been first recalled five years 
after the fact without memory of the event from 1975 to 1980 
which was not consistent with his experience with PTSD 
patients.  Her history of childhood exposure to abuse, 
possible history of abuse as a child, and clear evidence of 
significant psychiatric illness prior to service suggested 
that she met the criteria for PTSD, but that it was not 
likely related to military service.

In a May 2001 VA examination report Dr. W.E.S. noted there 
was no evidence obtained on examination suggestive of any 
relationship between the veteran's PTSD and her service-
connected bilateral knee disorder, low back disorder, or 
iliac crest scar.  The examiner noted he agreed with Dr. T.F. 
that the veteran had a considerable amount of dysphoria and 
some anxiety, but that there were no psychotic symptoms upon 
examination.  It was noted that the hallucinations she 
reported were rather vague and would certainly be consistent 
with a borderline personality disorder.  The examiner stated 
he disagreed with Dr. T.F. on the possibility as to whether 
the veteran's PTSD was related to her military service.

It was noted that it was clear she had a history of sexual 
abuse prior to service and that certainly there could be 
evidence that her PTSD was associated with that, but that she 
had stated her sexual relationship with her brother was not 
anything that had ever bothered her.  The examiner stated the 
data was very unclear as to whether there could be periods of 
amnesia for a severe trauma and that "[g]iven the benefit of 
the doubt to the veteran, [he] believed it [was] possible 
that she did, in fact, experienced the stressor she 
alleges."  It was the examiner's opinion that her borderline 
personality disorder and dysthymic disorder would certainly 
have been present prior to her military service.  

In private medical correspondence dated in February 2002 
L.L.D. (identified as a licensed clinical social worker) 
noted the veteran had been receiving psychotherapy service 
since June 2001 for PTSD and dissassociative identity 
disorder.  It was the social worker's opinion that the 
veteran's PTSD was definitely aggravated during military 
service based upon her ability to pinpoint two events of 
trauma in great detail which occurred during service.

VA examination in January 2003 by Dr. T.K. (identified in the 
record as a Doctor of Medicine) summarized the medical 
evidence of record and noted that a thorough reading of the 
claims file brought out discrepancies in the veteran's 
history of reported trauma.  The examiner's diagnoses 
included dysthymic disorder, major depression, PTSD, and 
borderline personality disorder.  It was noted that it could 
be clearly stated that the veteran had PTSD, as well as, 
other psychiatric disorders, but that the most prominent 
disorder was a borderline personality disorder.  The examiner 
stated that the question of whether PTSD was secondary to 
stresses during service could not be answered with great 
clarity, but that the degree of inconsistency in her history 
makes the inservice stresses reported not as probable and 
more likely associated with her childhood history.  The 
documentation of stresses and the report of hospitalization 
prior to service obtained in 1976, which did not indicate 
traumatic rape, was considered to be most pertinent and led 
to the conclusion that PTSD was most probably precipitated by 
events prior to military service.  The examiner stated that 
subsequent histories provided by the veteran were not 
consistent enough to change that opinion.

In private medical correspondence dated in January 2003 
L.L.D. reiterated the previous opinion that the veteran's 
PTSD was definitely aggravated during military service based 
upon her ability to pinpoint two events of trauma in great 
detail which occurred during service.  It was noted that 
numerous records had been reviewed.

A private psychological examination report dated in October 
2003 by J.R.M. (identified as a psychologist and a Doctor of 
Philosophy) noted the veteran had been evaluated based upon 
clinical interviews, personality testing, and review of an 
extensive list of VA and private medical records.  It was 
noted that she reported she had been molested as a child, but 
denied the experience had any traumatic impact on her.  She 
described the incident as a non-coercive, "exploratory," 
one-time activity involving her brother about the time when 
she was in the first grade.  She also described an event when 
she was eight that upset her when her brother attempted to 
entice another boy into paying him for the privilege of 
having sex with her.  

It was noted that she reported she had been sexually 
assaulted during service when she passed out after drinking 
heavily at a social gathering and that in the course of that 
assault she injured her knee.  She stated that she was under 
a picnic table when she regained consciousness.  She reported 
that subsequent to that incident she was raped by another 
sergeant while awaiting surgery to repair her knee and that 
she had been propositioned by a female soldier in a rather 
aggressive and provocative manner.  Diagnoses of recurrent 
major depression, PTSD, and borderline personality disorder, 
by history, were provided.  The examiner stated the most 
likely cause of her depression dated to her teenage years, 
but that to the extent some psychological maladjustment may 
have existed prior to service it was entirely unlikely that 
it accounted for the type and degree of emotional 
maladjustment that began and she continued to experience 
after service.  

The examiner stated that the trauma and stressors she 
experienced in service and the subsequent/associated problems 
did represent well known and well accepted sources of stress 
that do account for the nature and degree of depressive 
symptoms from which she had suffered since service.  It was 
the examiner's opinion that it was most likely that the 
experiences she had in service were the cause of her 
subsequent depressive symptoms and psychological impairment.  
It was further noted that there was no substantial evidence 
to attribute her PTSD to anything other than the trauma she 
experienced in service and that the belief that childhood 
sexual activity was destined to result in adult maladjustment 
and trauma was erroneous.  The examiner stated that none of 
her PTSD symptoms were related to her childhood experiences, 
but rather were all related to the assaults she experienced 
in service.  Her knee injury had also served as a constant 
reminder to her of the trauma.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2004).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3).  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard 
requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

VA regulations also provide that in the field of mental 
disorders, personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration, 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service 
are accepted as showing pre-service origin.  Congenital or 
developmental defects, such as personality disorders and 
mental deficiency, are not diseases or injuries within the 
meaning of applicable legislation.  See 38 C.F.R. § 3.303(c).  
VA General Counsel Precedent Opinion has held that service 
connection may be granted for disease, but not defects, which 
are congenital, developmental, or familial in origin when the 
evidence establishes the disorder was incurred in or 
aggravated by active service.  VAOGCPREC 82-90 (Jul. 18, 
1990).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2004).  The Court has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002).  

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2004).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more of continuous, active 
military service during a period of war or during peacetime 
service on or after January 1, 1947, and certain chronic 
diseases, including psychoses, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

Pertinent case law has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  VA is free 
to favor one medical opinion over another provided it offers 
an adequate basis for doing so.  See Owens v. Brown, 7 Vet. 
App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

Based upon the evidence of record, the Board finds the 
persuasive evidence of record demonstrates the veteran has 
PTSD as a result of stressor events incurred during 
childhood, prior to active service.  Although private and VA 
medical opinions finding her PTSD was due to an event 
presumed to have occurred during service are shown to have 
included an equally comprehensive review of the record, the 
Board finds the opinions of Dr. T.F. in May 2001 and Dr. T.K. 
in January 2003 are persuasive.  These opinion are considered 
to warrant a higher degree of probative weight because the 
examiners, as medical doctors, have a higher degree of 
medical training than the private and VA psychologist and 
mental health care professionals providing the opinions 
supportive of the veteran's PTSD claim.  

Although an October 2003 private psychologist's opinion 
asserted, in essence, that a VA examiner's attribution of the 
veteran's PTSD to the veteran's childhood sexual activity was 
erroneous, in the absence of other authoritative evidence 
demonstrating error the Board considers the opinion of the 
medical doctor to warrant a higher degree of probative weight 
as to this matter.  The opinions of Drs. T.F. and T.K. are 
shown to have been based upon a extensive review of the 
evidence of record and to have included a rationale 
consistent with the evidence of record.

The Board notes that the facts in this case are difficult to 
determine because of the numerous and inconsistent 
recollections of the alleged events in service provided by 
the veteran.  Although a PTSD claim based on an in-service 
personal assault may be established by evidence from sources 
other than service records to corroborate a stressor 
incident, in this case Dr. T.K. specifically found the 
veteran's inconsistent reports of the inservice events many 
years after the fact were insufficient to relate her PTSD to 
an event during active service.  The Board also finds that 
the veteran's statements themselves are of little probative 
value because of the inconsistency in her reports as to the 
number of times she was allegedly sexually assaulted in 
service and the circumstances involved in each of the 
reported events.  

While private and VA psychologists and mental health care 
professionals provided opinions in support of the veteran's 
PTSD claim expressing strongly the belief that she had 
experienced traumatic events during service, these opinions 
appear to have been based, at least primarily, upon the 
credibility of the veteran's unsubstantiated report of 
events.  No rationale was provided indicating the opinions as 
having been based upon any evidence from other sources to 
corroborate a stressor incident.  The opinions also do not 
address the evidence of record contemporaneous to the 
veteran's service that appear to be inconsistent with the 
various descriptions she has provided of the alleged 
traumatic events in service.  There were apparently no 
attempts to reconcile the opinions with the documented 
evidence of the veteran's statements provided during 
treatment prior to January 1983.  

The Board also finds that clear and unmistakable evidence 
demonstrates that the veteran had a psychiatric disorder, 
variously diagnosed as dysthymic disorder, dissassociative 
disorder, and depression, that was manifest prior to service.  
It is well documented by the St. Francis Hospital discharge 
report that the veteran was admitted for treatment in 
September 1974 with a diagnosis of depression.  Subsequent 
service department, VA, and private medical evidence, while 
providing various psychiatric diagnoses, clearly shows a 
psychiatric disorder existed prior to the veteran's service 
enlistment.  

The clear and unmistakable evidence also demonstrates that 
the pre-existing psychiatric disorder was not aggravated 
during active service.  The determination of the October 1975 
physical evaluation board is unequivocal that the veteran's 
pre-service psychiatric disorder was not aggravated during 
service.  The opinions of the VA examiners of record are also 
persuasive that any pre-existing psychiatric disorder was not 
aggravated during service.  The Board further finds the May 
2001 opinion of Dr. W.E.S. is persuasive that a present 
psychiatric disorder was not incurred or aggravated because 
of a service-connected disability.  There is no probative 
evidence demonstrating that a psychosis was initially 
manifest during service or within the first post service year 
for a presumption of service connection.  Therefore, the 
Board finds entitlement to service connection for a 
psychiatric disorder, to include PTSD, dysthymic disorder, 
and disassociative disorder, on a direct or secondary basis 
must be denied.  

The Board notes the facts as to the veteran's personality 
disorder are not in dispute and that the medical evidence of 
record includes diagnoses of personality disorders provided 
during and after service.  VA disability compensation, 
however, may not be awarded for such disorders.  The Court 
has held that, in cases such as this, where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Therefore, entitlement to service connection for 
a personality disorder must be denied as a matter of law.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.









	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, dysthymic disorder, disassociative disorder, 
and borderline personality disorder on a direct basis and as 
secondary to a service-connected disability is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


